DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1, 2, 7-10 invoke 35 USC 112 Paragraph 6th
-In claims 1, 2, 7-10, “an aggregating device”, “the PM charging control part” are limitations that invoke 35 U.S.C. 112, sixth paragraph  because they use a non-structural term "device", “part” coupled with functional languages "to charge”, “to control" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1, 2, 7-10 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:
• an aggregating device (35) (see Fig. 1, spec., par. [0041]). 
• the PM charging control part (see spec. par. [0075]).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 3, 4 are objected to because of the following informalities:  
–In claim 3, “the first amount” needs to be changed to --the predetermined first amount--.  
–In claim 3, “the amount” needs to be changed to -- an amount --.  
–In claim 4, “the amount” needs to be changed to -- an amount --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-6, 9, 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Kasai et al. (JP 2006-266179).
With regard to claim 1:
Kasai discloses a control device for an internal combustion engine, the internal combustion engine comprising: 
an engine body;
a filter (20) (Fig. 1, par. [0071, 0094]) provided in an exhaust passage of the engine body and trapping PM in exhaust; and an aggregating device (10) (Fig. 1) configured to charge PM in exhaust flowing into the filter to make it aggregate (see par. [0071, 0075, 0085, 0089]), wherein the control device (50) (Fig. 1) comprises a PM charging control part (50) (Fig. 1) configured to control an amount of charging of the PM in exhaust flowing into the filter (see par. [0074]), and the PM charging control part is configured to control the aggregating device so that the amount of charging of the PM becomes smaller when the amount of PM buildup of the filter is large compared to when it is small (see par. [0059, 0071, 0072, 0074]).

    PNG
    media_image1.png
    348
    476
    media_image1.png
    Greyscale


With regard to claim 2:
Kasai discloses the control device for the internal combustion engine according to claim 1, Kasai further discloses wherein the PM charging control part is configured to:
start driving the aggregating device to charge the PM so that the amount of charging of the PM becomes a predetermined amount of charging if the amount of PM buildup of the filter is less than or equal to a predetermined first amount of buildup (i.e. after completion of regeneration of filter) (see par. [0055, 0127]); and
stop the aggregating device to stop charging the PM when the amount of PM buildup of the filter becomes a predetermined second amount of buildup larger than the first amount of buildup while driving the aggregating device (i.e. at the time filter regeneration) (see par. [0023-0027]).

With regard to claim 3:
Kasai discloses the control device for the internal combustion engine according to claim 2, Kasai further discloses wherein the control device further comprises a regeneration control part burning off the PM built up on the filter to regenerate the filter (see par. [0045]), the first amount of buildup being a value corresponding to the amount of PM buildup at the time of completion of regeneration of the filter or right after completion (see par. [0127]).

With regard to claim 4:
Kasai discloses the control device for the internal combustion engine according to claim 2, Kasai further discloses wherein the second amount of buildup is the amount of PM buildup enabling judgment of formation of a layer of PM on the surface of the filter (see par. [0045]).

With regard to claim 5:


With regard to claim 6:
Kasai discloses the control device for the internal combustion engine according to claim 2, Kasai further discloses wherein the second amount of buildup is the amount of PM buildup enabling judgment of formation of a layer of PM on the surface of the filter and enabling judgment of the possibility of trapping PM inside the pores when PM enters the pores inside the partition walls forming the filter (see par. [0045]).

With regard to claim 9:
Kasai discloses the control device for the internal combustion engine according to claim 1, Kasai further disclose wherein the PM charging control part is configured so as to drive the aggregating device to charge the PM so that the amount of charging of the PM becomes a predetermined amount of charging when the amount of PM buildup of the filter becomes less than a predetermined amount of buildup (after completing the filter regeneration) (see par. [0055, 0115, 0127]) and so as to stop the aggregating device to stop the charging of the PM when the amount of PM buildup of the filter is the predetermined amount of buildup or more (i.e. at the time filter regeneration) (see par. [0023-0027]).

With regard to claim 10:
Kasai discloses the control device for the internal combustion engine according to claim 9, Kasai further discloses wherein the control device further comprises a regeneration control .

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

     						 Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747